—In an action to recover damages for medical malpractice, etc., (1) the defendant Flushing Hospital Medical Center appeals from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated June 2, 1994, as denied its motion to dismiss the action on the ground that the plaintiff foster parent lacks legal capacity to maintain the action, and granted the plaintiffs cross motion to appoint a guardian ad litem nunc pro tunc, and (2) the defendant J. Kim appeals from the same order.
Ordered that the appeal by the defendant J. Kim is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as otherwise appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Contrary to the hospital’s contention, the court did not err in granting the plaintiffs cross motion to appoint a guardian ad litem nunc pro tunc (see, CPLR 1201, 1202, 2001; Rima v Russie Iron-Works, 120 NY 433; Holmes v Staib Abendschein Co., 198 App Div 354; Magrill v Magrill, 16 Misc 2d 896). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.